Lowe, J.
In November, 1860, the plaintiff instituted this suit to recover of the defendant some five or six hundred dollars, on account, for money had and received, for goods delivered, and for work and labor performed.
At the April term, 1863, he obtained a judgment by default, for the want of an answer. The next day thereafter the defendant filed an affidavit, as the basis of a motion, to open up the default, which motion, when made, was overruled. The only point raised for our review is, whether the affidavit mentioned did show a sufficient excuse for a failure to answer. It seems that the showing made thereby was confined to the term at which the default was taken, exhibiting some facts that might, under other circumstances, be accepted as satisfactory. But the record shows that the defendant had failed to answer for more than two years anterior to the term in question, for which no reason or explanation whatever was given, and we would be risking much in holding that the court abused its discretion in the premises in such a condition of the record. The case will be affirmed without any further opinion. Affirmed.